DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT
                               July Term 2014

                 KATHLEEN A. RYAN, JOHN D. RYAN,
                     and JENNIFER A. RYAN,
                           Appellants,

                                     v.

                       WELLS FARGO BANK, N.A.,
                              Appellee.

                              No. 4D13-2155

                              [July 23, 2014]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Howard H. Harrison, Senior Judge; L.T. Case No.
502007CA016261XXXXMB (AW).

    Adam I. Skolnik of Law Office of Adam I. Skolnik, P.A., Deerfield Beach,
for appellants.

   Khari E. Taustin, Jeremy W. Harris and Masimba M. Mutamba, Morris,
Laing, Evans, Brock & Kennedy, Chtd., West Palm Beach, for appellee.

PER CURIAM.

    At the trial in this foreclosure case, appellants timely raised the issue
of the appellee bank’s standing to bring suit at the time the lawsuit was
filed. The record contains a copy of a note with an endorsement in blank;
at trial, the note introduced into evidence did not bear an endorsement.
The copy of the note bearing an endorsement was filed almost two years
after the initial complaint was filed. Appellee did not demonstrate that the
endorsement occurred prior to the filing of the initial complaint. Although
appellee contends that the bank’s sole witness at trial “pointedly testified”
that the bank had the authority to commence a foreclosure action “in 2007
when the initial complaint was filed,” the witness conceded that he was
“unsure” whether the bank owned the loan at that time when directly
questioned on this point. We therefore reverse the final judgment of
foreclosure because the bank failed to establish standing to bring suit.
See, e.g., Servedio v. U.S. Bank Nat’l Ass’n, 46 So. 3d 1105, 1107 (Fla. 4th
DCA 2010). We find no error on the remaining issues on appeal.
  Reversed.

GROSS, GERBER and CONNER, JJ., concur.

                         *        *       *

  Not final until disposition of timely filed motion for rehearing.




                                -2-